IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Greater Pittsburgh Social Club,          :
                          Appellant      :
                                         :
               v.                        :
                                         :
Pennsylvania Liquor Control              :
Board                                    :         No. 37 C.D. 2015


                                      ORDER


            NOW, November 16, 2015, having considered appellant’s application

for reargument en banc and appellee’s response thereto, the application is denied.



                                             _____________________________
                                             DAN PELLEGRINI,
                                             President Judge